25 F.3d 1050NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Victor J. RUSSELL, Plaintiff-Appellant,v.Christine RANGE;  Bonnie Ward, Defendants-Appellees.
No. 94-3102.
United States Court of Appeals, Sixth Circuit.
May 17, 1994.

Before:  RYAN and NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Victor J. Russell, a pro se Ohio prisoner, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Russell sued two Ohio state prison officials, including the assistant chief inspector (Range) and the Food Service Manager (Ward) in both their individual and official capacities.  Russell stated that the defendants were indifferent to his serious medical needs when they refused to provide him a medically ordered diet.  He also stated that the defendants' actions constituted race discrimination.  The plaintiff is black.


3
After reviewing the defendants' motion to dismiss, or in the alternative for summary judgment, as well as Russell's response, the district court granted summary judgment to the defendants and dismissed the complaint.  Russell has filed a timely appeal.  The appellees have submitted a letter to the court indicating that they will not be filing a brief.


4
Upon review, we conclude that the district court properly granted summary judgment to the defendants as there is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  The defendants were not deliberately indifferent to Russell's serious medical needs.   See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).  In addition, Russell failed to establish that the defendants discriminated against him because of his race.   See Henry v. Metropolitan Sewer Dist., 922 F.2d 332, 341 (6th Cir.1990).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.